EXHIBIT 10.01

THIS DEBENTURE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF THIS DEBENTURE
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
STATE SECURITIES LAWS.  THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION
OF THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS DEBENTURE UNDER SAID
ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO WELLQUEST MEDICAL & WELLNESS CORPORATION THAT SUCH REGISTRATION
IS NOT REQUIRED.

CONVERTIBLE DEBENTURE

FOR VALUE RECEIVED, WellQuest Medical & Wellness Corporation, an Oklahoma
corporation (the “Borrower”), promises to pay to Stephen H. M. Swift (the
“Holder”) or its registered assigns or successors in interest, the sum of Fifty
Thousand Dollars ($50,000.00), together with any accrued and unpaid interest
hereon, on April 15, 2011 (the “Maturity Date”) if not sooner paid.

The following terms shall apply to this Debenture:

ARTICLE I
INTEREST & AMORTIZATION

1.1. Contract Rate.  Subject to Sections 4.11 and 6.7 hereof, interest payable
on this Debenture shall accrue at a rate per annum equal to ten percent (10.0%)
(the “Contract Rate”).  

1.2. Payments.  Payment of the aggregate principal amount outstanding under this
Debenture (the “Principal Amount”), together with all accrued interest thereon
shall be made on the Maturity Date.

ARTICLE II
CONVERSION REPAYMENT

2.1. Optional Conversion.  The Holder shall have the right, but not the
obligation, at any time until the Maturity Date, or thereafter during an Event
of Default and to convert all or any portion of the outstanding Principal Amount
and/or accrued interest and fees due and payable into fully paid and
nonassessable shares of the Common Stock at the Conversion Price. The shares of
Common Stock to be issued upon such conversion are herein referred to as the
“Conversion Shares.”  The “Conversion Price” shall mean the last sale price of
the Borrower’s Common Stock on the trading day preceding the Conversion Date (as
hereinafter defined).

--------------------------------------------------------------------------------

2.2. Mechanics of Holder’s Conversion.  In the event that the Holder elects to
convert this Debenture into Common Stock, the Holder shall give notice of such
election by delivering an executed and completed notice of conversion (“Notice
of Conversion”) to Borrower and such Notice of Conversion shall provide a
breakdown in reasonable detail of the Principal Amount, accrued interest and
fees that are being converted.  On each Conversion Date (as hereinafter defined)
and in accordance with its Notice of Conversion, the Holder shall make the
appropriate reduction to the Principal Amount, accrued interest and fees as
entered in its records and shall provide written notice thereof to the Borrower
on the Conversion Date.  Each date on which a Notice of Conversion is delivered
or telecopied to Borrower in accordance with the provisions hereof shall be
deemed a Conversion Date (the “Conversion Date”).  A form of Notice of
Conversion to be employed by the Holder is annexed hereto as Exhibit A.
 Pursuant to the terms of the Notice of Conversion, Borrower will issue
instructions to the transfer agent accompanied by an opinion of counsel to
Borrower of the Notice of Conversion and shall cause the transfer agent to
transmit the certificates representing the Conversion Shares to the Holder by
physical delivery or crediting the account of the Holder’s designated broker
with the Depository Trust Corporation (“DTC”) through its Deposit Withdrawal
Agent Commission (“DWAC”) system within three (3) business days after receipt by
Borrower of the Notice of Conversion (the “Delivery Date”). In the case of the
exercise of the conversion rights set forth herein the conversion privilege
shall be deemed to have been exercised and the Conversion Shares issuable upon
such conversion shall be deemed to have been issued upon the date of receipt by
Borrower of the Notice of Conversion. The Holder shall be treated for all
purposes as the record holder of such Common Stock, unless the Holder provides
Borrower written instructions to the contrary.

2.3. Conversion Mechanics.

(a) The number of shares of Common Stock to be issued upon each conversion of
this Debenture shall be determined by dividing that portion of the principal and
interest and fees to be converted, if any, by the then applicable Conversion
Price.  

(b) The Conversion Price and number and kind of shares or other securities to be
issued upon conversion shall be subject to adjustment from time to time upon the
happening of certain events while this conversion right remains outstanding, as
follows:

A. Reclassification, etc.  If Borrower at any time shall, by reclassification or
otherwise, change the Common Stock into the same or a different number of
securities of any class or classes, this Debenture, as to the unpaid Principal
Amount and accrued interest thereon, shall thereafter be deemed to evidence the
right to purchase an adjusted number of such securities and kind of securities
as would have been issuable as the result of such change with respect to the
Common Stock (i) immediately prior to or (ii) immediately after such
reclassification or other change at the sole election of the Holder.

B. Stock Splits, Combinations and Dividends.  If the shares of Common Stock are
subdivided or combined into a greater or smaller number of shares of Common
Stock, or if a dividend is paid on the Common Stock or any preferred stock

2

--------------------------------------------------------------------------------

issued by Borrower in shares of Common Stock, the Conversion Price shall be
proportionately reduced in case of subdivision of shares or stock dividend or
proportionately increased in the case of combination of shares, in each such
case by the ratio which the total number of shares of Common Stock outstanding
immediately after such event bears to the total number of shares of Common Stock
outstanding immediately prior to such event.

2.4. Reservation of Shares. During the period the conversion right exists,
Borrower will reserve from its authorized and unissued Common Stock a sufficient
number of shares to provide for the issuance of Common Stock upon the full
conversion of this Debenture.  Borrower represents that upon issuance, such
shares will be duly and validly issued, fully paid and non-assessable.  Borrower
agrees that its issuance of this Debenture shall constitute full authority to
its officers, agents, and transfer agents who are charged with the duty of
executing and issuing stock certificates to execute and issue the necessary
certificates for shares of Common Stock upon the conversion of this Debenture.

2.5. Issuance of New Debenture.  Upon any partial conversion of this Debenture,
a new Debenture containing the same date and provisions of this Debenture shall,
at the request of the Holder, be issued by the Borrower to the Holder for the
principal balance of this Debenture and interest which shall not have been
converted or paid. Subject to the provisions of Article III, the Borrower will
pay no costs, fees or any other consideration to the Holder for the production
and issuance of a new Debenture.

ARTICLE III
EVENTS OF DEFAULT

The occurrence of any of the following events set forth in Sections 3.1 through
3.9, inclusive, shall be an “Event of Default”:

3.1. Failure to Pay Principal, Interest or other Fees.  Borrower fails to pay
when due any installment of principal, interest or other fees hereon and such
failure shall continue for a period of ten (10) days following the date upon
which any such payment was due.

3.2. Breach of Covenant.  Borrower breaches any covenant or other term or
condition of this Debenture in any material respect and such breach, if subject
to cure, continues for a period of fifteen (15) days after the occurrence
thereof.

3.3. Breach of Representations and Warranties.  Any representation or warranty
of Borrower made herein shall be false or misleading in any material respect.

3.4. Stop Trade.  An SEC stop trade order or Principal Market trading suspension
of the Common Stock shall be in effect for 5 consecutive days or 5 days during a
period of 10 consecutive days, excluding in all cases a suspension of all
trading on a Principal Market, provided that Borrower shall not have been able
to cure such trading suspension within 30 days of the notice thereof or list the
Common Stock on

3

--------------------------------------------------------------------------------

another Principal Market within 60 days of such notice.  The “Principal Market”
for the Common Stock shall include the FINRA OTC Bulletin Board, FINRA SmallCap
Market, FINRA National Market System, American Stock Exchange, or New York Stock
Exchange (whichever of the foregoing is at the time the principal trading
exchange or market for the Common Stock), or any securities exchange or other
securities market on which the Common Stock is then being listed or traded.

3.5. Receiver or Trustee.  Any Borrower or any of its Subsidiaries shall make an
assignment for the benefit of creditors, or apply for or consent to the
appointment of a receiver or trustee for it or for a substantial part of its
property or business; or such a receiver or trustee shall otherwise be
appointed.

3.6. Judgments.  Any money judgment, writ or similar final process shall be
entered or filed against any Borrower or any of its Subsidiaries or any of their
respective property or other assets for more than $250,000 in the aggregate for
Borrower, and shall remain unvacated, unbonded or unstayed for a period of
thirty (30) days.

3.7. Bankruptcy.  Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law
for the relief of debtors shall be instituted by or against any Borrower or any
of its Subsidiaries.

3.8. Default Under Other Agreements.  The occurrence of an Event of Default
hereunder or any event of default (or similar term) under any other agreement
evidencing indebtedness of at least $500,000.

3.9. Failure to Deliver Common Stock or Replacement Debenture.  Borrower’s
failure to timely deliver Common Stock to the Holder pursuant to and in the form
required by this Debenture, if such failure to timely deliver Common Stock shall
not be cured within five (5) days.  If Borrower is required to issue a
replacement Debenture to Holder and Borrower shall fail to deliver such
replacement Debenture within seven (7) Business Days.

DEFAULT RELATED PROVISIONS

3.10. Default Interest Rate.  Following the occurrence and during the
continuance of an Event of Default, interest on this Debenture shall
automatically be increased by one-half percent (0.50%) per month, subject to a
maximum interest rate of twelve percent (12%) per annum, and all outstanding
Obligations, including unpaid interest, shall continue to accrue interest from
the date of such Event of Default at such interest rate applicable to such
Obligations until such Event of Default is cured or waived.

3.11. Conversion Privileges.  The conversion privileges set forth in Article II
shall remain in full force and effect immediately from the date hereof and until
this Debenture is paid in full.

4

--------------------------------------------------------------------------------

3.12. Cumulative Remedies.  The remedies under this Debenture shall be
cumulative.

ARTICLE IV
MISCELLANEOUS

4.1. Failure or Indulgence Not Waiver.  No failure or delay on the part of the
Holder hereof in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege.  All rights and remedies existing hereunder
are cumulative to, and not exclusive of, any rights or remedies otherwise
available.

4.2. Notices.  All notices to be given under this Debenture shall be in writing
and shall be given either personally, by reputable private delivery service, by
regular first-class mail or certified mail return receipt requested, addressed
to Holder or Borrower at the address shown below, or by facsimile to the
facsimile number shown below or at any other address (or to any other facsimile
number) designated in writing by one party to the other party in the manner
prescribed in this Section 4.2.  All notices shall be deemed to have been given
when received or when delivery is refused by the recipient.




(a)

Holder:




Steve Swift

5158 Oak Leaf Drive

Tulsa, OK 74131

         Phone:  918-361-4192

         Facsimile: 479-286-0061




(b)

Borrower:




WellQuest Medical & Wellness Corporation

3400 SE Macy Road, #18

Bentonville, Arkansas 72712

Attn:  Steve Swift, President

         Phone:  (479) 845-0880

         Facsimile: (479) 845-0887

4.3. Amendment Provision.  The term “Debenture” and all reference thereto, as
used throughout this instrument, shall mean this instrument as originally
executed, or if later amended or supplemented, then as so amended or
supplemented, and any successor instrument as it may be amended or supplemented.

4.4. Assignability.  The provisions of this Debenture shall be binding upon and
inure to the benefit of the respective successors, assigns, heirs, beneficiaries
and representatives of Borrower and Holder; provided, that Borrower may not
assign or transfer any of its rights under this Debenture without the prior
written consent of Holder, and any prohibited assignment shall be void.  No
consent by Holder to any assignment

5

--------------------------------------------------------------------------------

shall release Borrower from its liability for any of the obligations.  Holder
shall have the right to assign all or any of its rights and obligations under
this Debenture and any related document or agreement, to one or more other
Persons, and Borrower agrees to execute all agreements, instruments and
documents requested by Holder in connection with each such assignment and
participation.

4.5. Cost of Collection.  If default is made in the payment of this Debenture,
each Borrower shall jointly and severally pay the Holder hereof reasonable costs
of collection, including reasonable attorneys’ fees.

4.6. Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.  This
Debenture shall be governed by, and construed in accordance with, the internal
laws of the State of Oklahoma without regard to the choice of law principles
thereof.  Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the State of Oklahoma and the United States
District Courts situated therein for the purpose of any suit, action, proceeding
or judgment relating to or arising out of this Agreement and the transactions
contemplated hereby.  Service of process in connection with any such suit,
action or proceeding may be served on each party hereto anywhere in the world by
the same methods as are specified for the giving of notices under this
Agreement.  Each of the parties hereto irrevocably consents to the jurisdiction
of any such court in any such suit, action or proceeding and to the laying of
venue in such court.  Each party hereto irrevocably waives any objection to the
laying of venue of any such suit, action or proceeding brought in such courts
and irrevocably waives any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.  EACH OF
THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION
WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED
SPECIFICALLY AS TO THIS WAIVER.

4.7. Maximum Payments.  Nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law.  In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum permitted by
such law, any payments in excess of such maximum shall be credited against
amounts owed by Borrowers to the Holder and thus refunded to the Borrowers

4.8. Construction.  Each party acknowledges that its legal counsel participated
in the preparation of this Debenture and, therefore, stipulates that the rule of
construction that ambiguities are to be resolved against the drafting party
shall not be applied in the interpretation of this Debenture to favor any party
against the other.

[Balance of page intentionally left blank; signature page follows.]

6

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused this Convertible Debenture to be signed
in its name effective as of this 15th day of April, 2009.

BORROWER

WELLQUEST MEDICAL & WELLNESS CORPORATION




By: ____________________
Name: Curtis Rice
Title:Vice-President

HOLDER

STEPHEN H. M. SWIFT

___________________________________

Stephen H. M. Swift




7

--------------------------------------------------------------------------------

EXHIBIT A

NOTICE OF CONVERSION

(To be executed by the Holder in order to convert all or part of the
Debentureinto Common Stock)

[Name and Address of Holder]




The undersigned hereby converts $_________ of the principal due on April 15,
2011 under the Convertible Debenture issued by WellQuest Medical & Wellness
Corporation (“Borrower”) dated as of April 15, 2009 by delivery of shares of
Common Stock of Borrower on and subject to the conditions set forth in Article
II of such Debenture.

1.

Date of Conversion

_______________________

2.

Conversion Price

_______________________

3.

# of Shares To Be Delivered:

_______________________




Please issue the shares of Common Stock into which the Convertible Debenture are
being converted in the following name and to the following address:




Issue to:

_________________________________

_________________________________

_________________________________

_________________________________




Authorization:

_________________________________

By: ______________________________




Title: _____________________________




Dated:

_________________________________

--------------------------------------------------------------------------------